Citation Nr: 0506130	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  02-08 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for residuals of 
excision of boil from stomach area (claimed as stomach 
condition).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARING ON APPEAL

Appellant and Sister


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1969.  
His military occupational specialty was light weapons 
infantry.  Among his awards and decorations are the Purple 
Heart and the Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The claimant testified before the RO at a hearing in November 
2002.  A transcript of that hearing is associated with the 
claims folder.

The issues of entitlement to service connection for bilateral 
hearing loss and residuals of excision of boil from stomach 
(claimed as stomach condition) are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent evidence that the veteran has 
chronic residuals of a cold injury that are related to his 
period of active service.  




CONCLUSION OF LAW

Chronic residuals of a cold injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letters dated in March and May 2001, the RO advised the 
appellant of the enactment of the VCAA.  The appellant was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claims for service 
connection, but that he must provide enough information so 
that VA could request any relevant records.  The veteran was 
advised of the evidence received and was requested to provide 
authorization for the release of any additional private 
medical records.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  

The June 2002 statement of the case (SOC) and May 2003 
supplemental statement of the case (SSOC) notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claims for service connection.  They specifically set forth 
the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  They also advised the 
veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

The claims folder contains all service medical records and VA 
medical records.  The claims folder does show that the 
veteran was awarded social security disability benefits in 
July 2002.  The administrative decision and medical records 
used to support this award are not on file.  However, in his 
November 2002 RO hearing the veteran testified that he has 
only received medical treatment at VA facilities.  Because 
the RO has requested all available VA medical records, the 
Board has determined that the social security records are not 
relevant to the issue of entitlement to service connection 
for residuals of a cold injury.  The veteran has not 
identified any other outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The veteran contends that service connection for residuals of 
a cold injury is warranted.  He essentially argues that he 
suffered a cold injury in Vietnam as a result of sleeping in 
wet sleeping bags during the monsoon season in 30 to 40 
degree weather.  He feels that his present symptoms of 
stiffness and soreness in his wrists, hands, knees and ankles 
are related to being exposed to cold, damp weather while 
serving in Vietnam.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary. 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).

The veteran's service medical records are negative for any 
complaints or findings of a cold injury.  There were no 
findings of residuals of a cold injury at examination prior 
to discharge.  The veteran made no mention of a cold injury 
on his initial application for compensation in 1970.  There 
is no evidence of current residuals of a cold injury, despite 
requests from the VA for supporting evidence.  He has not 
submitted medical evidence of this disability.  The recent VA 
examination found no sign of a cold injury or its residuals.  
The examiner noted that the veteran did not give a history 
consistent with residuals of frozen feet or hands and opined 
that positive musculoskeletal findings were not related to 
the cold/damp conditions experienced in Vietnam.

Though a cold injury in service may be conceded in light of 
the veteran's combat service, the law requires that the 
veteran have current residuals of that injury in order to 
receive VA compensation.  See Boyer, at 1353 (Fed. Cir. 
2000).  While the veteran has attributed his current 
degenerative joint disease to his service, he does not have 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving a 
medical diagnosis and causation.  See Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for residuals of cold injury, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. App. 
at 55.


ORDER

Entitlement to service connection for residuals of cold 
injury is denied.


REMAND

The claims folder contains competent evidence that the 
veteran has bilateral hearing loss.  An April 2001 VA 
examination shows mild to moderate sensorineural hearing loss 
in the right ear and moderate sensorineural hearing loss in 
the left.   The record also indicates that the veteran's 
bilateral hearing loss may be associated with active service.  
The veteran's military occupational specialty was light 
weapons infantry, which implies that the veteran was 
subjected to a significant amount of noise exposure.  Also, 
while some parts of the audiograms from the veteran's service 
medical records are illegible, they appear to show some level 
of hearing loss.  

The claims folder also contains competent evidence that the 
veteran suffers from stomach problems including 
gastroesophageal reflux disease (GERD), ulcers, and gas.  The 
record also indicates that the veteran's stomach problems may 
be associated with active service.  In August 1968 the 
veteran underwent a surgical procedure to remove a boil from 
the stomach area.  The veteran has not been afforded a VA 
examination with regard to his claim for service connection 
for a stomach condition.

Finally, correspondence dated in July 2002 shows that the 
veteran was awarded Social Security disability benefits 
effective July 2002.  However, the administrative decision 
and medical records used to support this award are not on 
file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration and obtain 
administrative decisions and all medical 
records used in determining the 
claimant's entitlement to Social Security 
benefits in July 2002, specifically those 
records regarding his hearing loss and 
stomach problems.  Once obtained, all 
documents must be permanently associated 
with the claims folder.  If these records 
are unobtainable, a negative reply must 
be noted in writing and associated with 
the claims folder.

2.  The RO should afford the April 
2001 VA examiner the opportunity to 
supplement his report and specifically 
include an opinion as to whether or 
not the veteran's current bilateral 
hearing loss is causally related to 
his inservice noise exposure.  The 
claims folder must be made available 
to the examiner for review.  If the 
April 2001 VA examiner is unavailable 
and/or another examination is needed 
the RO should schedule the veteran for 
a new VA audiological examination and 
direct the new examiner, if necessary, 
to include an opinion as to the 
etiology of the veteran's hearing 
loss.

3.  The RO should make arrangements 
with the appropriate VA medical 
facility for the appellant to be 
afforded a examination to determine 
the etiology of his current stomach 
problems.  The claims folder must be 
made available to the examiner for 
review.  The examiner should identify 
all relevant pathology that is present 
and describe the nature and progress 
of any pathology that has been 
identified.  After reviewing the 
records and examining the appellant, 
the examiner is requested to express 
an opinion as to the following 
question:

?	Is it "likely," "at least as likely as 
not," or "unlikely" that the veteran's 
current stomach problems, including GERD, 
ulcers and gas are causally related to his 
in-service August 1968 surgery to remove a 
boil from his stomach area?

The term "as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.

The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide 
explanations as to all medical 
conclusions rendered.  The examiner's 
attention is specifically directed to 
the veteran's service medical records 
(white tab).

4.  The RO should then review the 
record and ensure that all the above 
actions are completed.  When the RO is 
satisfied that the record is complete 
the claims should be readjudicated.  
If the claims are still denied the RO 
must furnish the claimant and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow 
the claimant an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


